Citation Nr: 0210997	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with traumatic arthritis, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and from May 1977 to July 1992.  

This appeal comes to the Board of Veterans' Appeals (Board ) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Columbia, South 
Carolina.  

The Board remanded the case in December 1999 for additional 
development.  Following completion of the requested 
development, the RO continued to deny a rating in excess of 
20 percent and the case has now been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

The current functional limitations of chronic low back pain 
with traumatic arthritis are shown to approximate severe 
limitation of motion of the lumbar spine.  


CONCLUSION OF LAW

Chronic low back pain with traumatic arthritis is 40 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A report from Orthopaedic Associates dated in February 1997 
showed that the veteran was scheduled for physical therapy 
for low back pain.  He reportedly needed a lumbar spine 
strengthening program.  In March 1997, he was under treatment 
for low back pain with sciatica.  Degenerative discs in the 
lumbar spine were indicated.  

On a VA examination in May 1997, the veteran complained of 
shooting pains from the low back into the right lower 
extremity all the way to his great toe.  He stated that 
driving, stooping, lifting and bending made the pain worse 
and triggered radiculopathy.  This was described as almost 
constant.  He complained of burning centered around his right 
knee.  A privately obtained magnetic resonance imaging (MRI) 
reportedly showed degenerative changes from T11 involving the 
discs to L5-S1.  He ambulated with a reciprocating heel-toe 
gait.  There was no antalgic component.  He was nontender 
over the spinous processes.  He was diffusely tender over the 
right sacroiliac joint to compression.  Lumbar spine forward 
flexion was to 60 degrees.  Backward extension was to 15 
degrees.  Lateral flexion was to 15 degrees, bilaterally.  
Straight leg raising and tripod signs were negative.  Motor 
strength of the lower extremities was termed 5/5.  The 
impression was low back pain secondary to degenerative 
arthritis.  X-ray examination of the lumbar spine showed mild 
disc space loss at L1-2.  There were small marginal 
osteophytes at L1-2 and L3-4.  There was mild anterior 
wedging of T12 and L1.  

Reports from the Carolinas Center for Advanced Management of 
Pain indicated, in July 1997, that the veteran had chronic 
low back and right lower extremity pain.  He localized pain 
about the low back and the posterior aspect of the right 
buttock and right thigh.  He rated his pain as 8/10.  He 
reported a decrease in activity of daily living secondary to 
pain.  He felt that he was performing poorly at work 
secondary to back pain.  He was on pain medication.  The 
impressions were chronic low back and right lower extremity 
pain.  In August 1997, he reportedly was unable to work 
secondary to his pain.  The examiner filled out a form the 
veteran presented that allowed him time off for about a month 
to have a thorough work-up with particular emphasis, per his 
request, for a consultation by neurology.  Point tenderness 
was appreciated around the posterior sacroiliac joint with 
decreased range of motion in 

flexion and extension with exacerbation of pain on flexion.  
No paraspinal muscle spasms were appreciated.  MRI studies 
reportedly demonstrated multi-level degenerative disc disease 
and degenerative joint disease.  In September 1997, he rated 
his low back pain as 7/10.  Point tenderness was appreciated 
at the posterior sacroiliac joint, right greater than left.  
Flexion and extension were decreased with increased pain on 
extension.  The impression was chronic low back pain with a 
gradual exacerbation of symptoms.  

The veteran was examined in February 1998 at The Orthopaedic 
Surgery and Sports Medicine Center for back pain.  His pain 
was described as nearly incapacitating and there had been no 
lasting relief from injections and medication.  Chronic back 
pain was the impression.  

The veteran personally appeared for a hearing on his appeal 
before a hearing officer at the RO in September 1998.  He 
testified that prior treatments for back pain helped for a 
while but the pain came back.  Surgery was contemplated.  

On a VA neurologic examination in April 2001, it was noted 
that the veteran was working with a transfer unit and had to 
do a moderate amount of lifting heavy objects.  He had low 
back pain located in the center of his back without 
radiation.  Hr took over-the-counter medication when he was 
in pain.  The neurological examination was negative.  All 
deep tendon reflexes were present.  He had no straight leg 
raising sign.  The impression was extensive degenerative 
changes in L1-S1 spaces with no evidence of lumbar 
radiculopathy.  

On a VA orthopedic examination in April 2001, the veteran 
complained of low back pain that was worse on lifting and 
sometime the pain came on for no apparent reason.  There was 
tenderness to palpation in the L5-S1 interval, bilaterally.  
There was some loss of lumbar lordosis.  Paraspinal muscle 
spasm was noted.  Forward flexion of the lumbar spine was to 
80 degrees.  Backward extension was to 5 degrees.  Lateral 
flexion was to 30 degrees, bilaterally.  Motor examination 
was 5/5. 

Sensation was intact and equal, bilaterally.  Straight leg 
raising was positive, in the seated position.  He was able to 
toe and heel walk.  The impression was mechanical low back 
pain with some mild degenerative arthritis of the lumbar 
spine.  X-ray examination of the lumbar spine was termed 
normal.  

On a July 2001 addendum to the VA neurologic examination in 
April 2001, the examiner stated that the veteran had 
extensive degenerative changes in L5 through S1 with no 
evidence of radiculopathy.  There was MRI and computerized 
axial tomographic evidence of extensive degenerative changes 
L1-S1 interspaces without disk herniation.  The neurologic 
findings were identical to those reported in April 2001.  The 
examiner stated that the veteran's condition was very common 
in people as they age and was consistent with degenerative 
disease of the lumbar spine.  

On a VA October 2001 addendum to the April 2001 orthopedic 
examination, the veteran complained of low back pain that was 
worse on lifting and sometimes at night.  He stated that he 
had approximately 20 bad days and 10 good days a month.  Pain 
was 7/10 on a bad day.  The radiographs in April 2001 
reportedly showed mild degenerative arthrosis of the lower 
back and lumbar spine.  He continued to have low back pain 
without relief.  He did not have radicular symptoms.  
Positive straight leg raising was greater on the left.  The 
other findings were identical to those reported on the April 
2001 orthopedic examination.  The assessment was mechanical 
low back pain with MRI and radiographic proven degenerative 
disc disease in the lower spine.  Of note was that he denied 
clumsiness, falling, and weakness in his lower extremities 
and stated that his pain was constant and not related to 
activities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking 

work.  Not all disabilities will show all the findings 
specified in the rating criteria, but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of 

the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Degenerative 
arthritis is rated on the limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Moderate limitation of motion of the lumbar spine 
warrants a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5292.  The 40 percent rating is the 
maximum rating under Diagnostic Code 5292.

Under Diagnostic Code 5295, a 20 percent rating is for 
assignment where the evidence demonstrates muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  The criteria for a 40 
percent rating require severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
June 1997 decision that the evidence did not show that the 
criteria had been met for an increased rating beyond 20 
percent for chronic low back pain with traumatic arthritic 
changes.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
supplemental statements of the case (SSOC's), informed the 
appellant of the relevant criteria.  The Board concludes the 
discussions in the rating decision, SOC and SSOC's sent to 
the appellant provided him the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO also requested and obtained VA 
medical records and additional medical records from all other 
sources.  In this regard, in December 1999, the Board 
remanded the claim for additional evidentiary and procedural 
development, to include updated neurologic and orthopedic 
rating examinations.  All the obtainable data that was 
requested has been received and considered.  Moreover, the 
appellant has taken the opportunity to give testimony on his 
claim during the hearing at the RO.  This testimony is 
contained in the hearing transcripts which have been 
thoroughly reviewed and considered.  

In the circumstances of this case, another  remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Pain of the lumbar spine has been the main characteristic of 
the disability as shown by the complete evidence of record. 
This pain is constant and fluctuates in intensity.  On a 
scale of 1 to 10, it has been as intense as 8.  The assertion 
by the veteran that he has bad days, meaning days with the 
worst lumbar spine pain, 2/3 of the time, with pain at a 7 on 
those days, is consistent with the clinical evidence of this 
disability on file since 1997.  This evidence indicates that, 
when pain is at its worst, he cannot perform work activities.  
It is documented on at least one occasion that he had to take 
a month off with his doctor's certification because of low 
back pain .  He had also participated in a medically 
recommended lumbar spine strengthening program.  There is 
conflicting evidence that such activities as driving, 
stooping, lifting, and bending worsen low back pain.  
Extensive degenerative changes of the lumbar spine have been 
demonstrated.  Point tenderness of the lumbosacral junction 
has been confirmed.  There is clinical evidence that motion 
of the lumbar spine is painful.  The level of pain has been 
medically described as nearly incapacitating and intractable 
on at least one occasion during the course of this appeal.  
The current clinical evidence shows paraspinal muscle spasm, 
point tenderness, and positive straight leg raising.  While 
the range of motion detailed on the 2001 examinations is 
technically better than that which would be considered severe 
under DC 5292, the Board finds that the effect on motion by 
the fluctuating low back pain that the veteran suffers 
approximates the criteria for severe limitation of motion.  
The rating should be raised accordingly to the 40 percent 
rating which is the maximum rating assignable under DC 5292..  

The Board notes that there is nothing in the record to 
suggest that an extraschedular evaluation beyond 40 percent 
might possibly be in order under 38 C.F.R. § 3.321.  To 
warrant extraschedular evaluation, the evidence must show 
that application of the rating schedule is impracticable.  
Id.  Here, there is no evidence of frequent hospitalization.  
He has submitted no medical evidence supporting a marked 
interference with employment beyond that contemplated by the 
rating assigned, which it is emphasized, contemplates 
significant disability.  Therefore, the Board concludes that 
the preponderance of the evidence is against a disability 
rating higher than 40 percent for the service- connected low 
back disability.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 40 percent for chronic low back pain 
with traumatic arthritis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

